DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
No prior art is being applied for claims 1 and 2 as the prior art does not disclose or make obvious the claim feature of the plurality of Hall elements detecting a density of a magnetic flux in the plurality of magnetic circuits from the yoke toward the magnetic pipe or from the magnetic pipe toward the yoke through the outside of the plurality of magnets along a radial direction of the magnetic pipe, in the combination, as is currently recited, and as best understood.
Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive. 
With regard to pages 8-12 and pages 19-24,
Applicant asserts that the instant amendments do not introduce new matter and provides a Referential Drawing X to thereby demonstrate the new claim feature of a plurality of magnetic circuits provided at regular intervals along an outer circumference of the yoke.  The Examiner respectfully disagrees.  The Examiner acknowledges that paragraph [0053] states that the inspection probes includes a plurality of Hall elements 3, a yoke 1 in the form of a cylinder, and 
As to the arguments on pages 24-29,
Applicant has previously acknowledged that Bergander (US 4,789,827) is “essentially identical to that of the present invention (see the middle of page 20 of the amendment filed 7/1/2020).  Applicant argues that Bergander does not disclose a yoke that is hollow, and thus does not disclose a plurality of magnets provided at regular intervals along an outer circumference of the yoke in a circumferential direction and which are polarized in a direction in which the plurality of magnets face the magnetic pipe. However, Bergander is not being asserted to disclose this claim feature.   Applicant further argues that Bergander’s coils detect magnetic flux along the axial direction a density along a radial direction.  The Examiner respectfully disagrees with applicant in that what applicant is claiming is “the plurality of Hall elements detecting a density of a magnetic flux flowing in the magnetic circuit from either the yoke towards the pipe or the pipe toward the yoke. However, Claims 3 and 5 are apparatus claims, and thus are directed towards the final product and not the use therefore (see MPEP 2112).  As such, in these claims, the above phrase is interpreted to mean a plurality of Hall elements configured to detect a density of the above magnetic flux flowing in the circuit.  However, this recitation therefore means that applicant is claiming plural Hall sensors that are capable of detecting the above magnetic flux, but any magnetic sensor is capable of detecting the above magnetic flux.  It is the placement of the Hall sensors, and not the Hall sensors themselves, that allow for the Hall sensors to detect the above argued magnetic flux.  
Applicant then argues that Bergander can detect a defect only at the portion where the shape is discontinuous, but the Examiner respectfully disagrees.  While the Examiner In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Lastly, the Examiner acknowledges that the Hall sensor of Bergander is only one sensor.  However, it is the combination of Bergander and Hashimoto et al. (Hashimoto) (US 2012/0007596) that discloses the argued claim features, and not merely Bergander.

With regard to any remaining arguments, please see the above response.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claims 1, 3, and 5,

1) Applicant recites that the plural magnets are provided at regular intervals along an outer circumference of the yoke in a circumferential direction, but the original disclosure does not state this.  The Examiner acknowledges that paragraph [0053] states that the inspection probes includes a plurality of Hall elements 3, a yoke 1 in the form of a cylinder, and a plurality of magnets 2 are provided at regular intervals along an outer circumference of the yoke. However, applicant also uses the exact same language with regard to the single magnet 2 in paragraph [0019] and which is shown in Figures 1 and 2.  Here applicant states “The magnet 2 is provided along an outer circumference surface of the yoke 1.”  If a single magnet (2) is, per the 
2)  Applicant then recites features pertaining to how the magnetic circuits are implemented, where the magnetic circuits extend, and how and where the elements of the pipe, sensor elements, and magnets relate to these circuits.  Applicant’s basis for support is applicant’s Referential Figure X, but the Examiner respectfully notes that this feature does not reasonably demonstrate what was originally disclosed as explained above.  Applicant does not originally disclose four or any other number of magnets shown in the Referential Figure X.  Applicant further does not explain what happens when plural magnets are used together.  While the magnetic flux may travel as shown in applicant’s Figures 1 and 2 in a single magnet example, this is not necessarily true when plural magnets are used because plural magnets will have plural magnetic fields that will influence each other, especially given how close these magnetic fields from the plural magnets are to each other.  The original disclosure does not show or explain magnetic circuits as currently claimed, and as best understood, the above recitation is not inherent or implicit because it is reasonable to assume that the magnetic fields from each magnet will influence each other, and such influence reasonably would change how the magnetic field flows. As such, the above phrase lacks proper written description and introduces new matter.
As to Claims 2, 4, and 6,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.,
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bergander (US 4,789,827) in view of Hashimoto et al. (Hashimoto) (US 2012/0007596) and Legendre et al. (Legendre) (US 2015/0127274).
As to Claim 3,
Bergander discloses a defect measuring device including an inspection probe including a yoke (44), a plurality of magnets (26), and a plurality of magnetic sensors (30), (32), (38)  which are provided on a magnetic circuit formed by each of the plurality of magnets, the yoke, and the magnetic pipe (12) and which detects a density of a magnetic flux flowing through the magnetic circuit (Column 2, Lines 47-64), (Abstract);  a defect depth calculating section, which, based on the output from the plurality of magnetic sensors, (i) determines whether or not the magnetic pipe has a defect (Column 3, Lines 32-60 / note for example the spikes correspond to defects) and (ii) calculating a depth of the defect in directions in which the magnetic pipe and the plurality of magnets face each other (Column 3, Lines 48-50), (Figures 2,3 / note the depth is in the direction that (12) and (26) face each other), in a relationship between a relative permeability of the magnetic pipe and a density of a magnetic flux density flowing through the magnetic circuit based on a magnetic field generated by the plurality of magnets, there being a first region, a second region, and a third region,  the first region being a region where the density of the magnetic flux is small, the second region being a region wherein the density of the magnetic flux is at a moderate level, and the third region being a region where the density of the magnetic flux is large and the relative permeability of the magnetic pipe monotonously decreases as the density of the magnetic flux increases, the plurality of magnets generating the magnetic field such that the density of the magnetic flux flowing through the magnetic circuit is the density of the magnetic flux in the third region (Figure 6B), (Column 3, Lines 56-60 / note the it is the 
Bergander does not disclose the magnetic sensors are Hall elements, a yoke that is hollow cylindrical, and a plurality of magnets provided at regular intervals along an outer circumference of the yoke, a plurality of magnets which are provided at regular intervals along an outer circumference of the yoke in a circumferential direction and which are polarized in a direction in which the plurality of magnets face the magnetic pipe, and a plurality of Hall elements which are provided on a plurality of magnetic circuits each of which extends from one of the plurality of magnets to the yoke and extends from the yoke to the magnetic pipe through an outside of said one of the plurality of magnets and returns from the magnetic pipe to said one of the plurality of magnets, or extends from one of the plurality of magnets to the magnetic pipe and extends from the magnetic pipe to the yoke through an outside of said one of the plurality of magnets and returns from the yoke to said one of the plurality of magnets, the plurality of Hall elements detecting a density of a magnetic flux flowing through in the plurality of magnetic circuit circuits from the yoke toward the magnetic pipe or from the magnetic pipe toward the yoke through the outside of the plurality of magnets along a radial direction of the magnetic pipe; and a defect depth calculating section which, based on an output from the plurality of Hall elements, and that the above relationship is between a relative permeability of the magnetic pipe and a density of a magnetic flux density flowing through each of the plurality of magnetic circuits, and the plurality 
Hashimoto discloses a yoke (1) that is hollow cylindrical (Figure 2 / note opening (9) running through the yoke), (Figure 4), (Abstract), a plurality of magnetics (3,4) provide at regular intervals along an outer circumference the yoke in a circumferential direction and which are polarized in a direction in which the plurality of magnets face the magnetic pipe (Figures 1,4) (Figure 1 / note magnets  3 and 4 and yoke 1 which is both cylindrical and hollow due to hole 9), (Paragraph [0048] / note the direction of the magnetization for magnet 2 is axial), (Figure 4), a plurality of magnetic sensors (5) which are provided on a magnetic circuits each of which extends from one of the plurality of magnets to the yoke and extends from the yoke to the magnetic pipe (magnetic tube) through an outside of said one of the plurality of magnets and returns from the magnetic pipe to said one of the plurality of magnets, or extends from one of the plurality of magnets to the magnetic pipe and extends from the magnetic pipe to the yoke through an outside of said one of the plurality of magnets and returns from the yoke to said one of the plurality of magnets (Figures 1,4 / note a magnetic circuit will be created for each magnet and the magnetic sensors are located on each circuit),  the plurality of magnetic sensors detecting a density of a magnetic flux flowing in the plurality of magnetic circuits from the yoke toward the magnetic pipe or from the magnetic pipe toward the yoke through the outside of the plurality of magnets along a radial direction of the magnetic pipe (Figures 1,4 / note this feature is being interpreted to mean that the sensors are configured to detect the above flux and thus must be capable of detecting it, and the magnetic sensors of the prior art are capable of detecting this flux) (Abstract), (Paragraphs [0011],[0012] / note the coils will detect the magnetic flux flowing in the circuit),  in a relationship between a relative permeability of the magnetic pipe and a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bergander to include a yoke that is hollow cylindrical, and a plurality of magnets provided at regular intervals along an outer circumference of the yoke, a plurality of magnets which are provided at regular intervals along an outer circumference of the yoke in a circumferential direction and which are polarized in a direction in which the plurality of magnets face the magnetic pipe, and a plurality of magnetic sensors which are provided on a plurality of magnetic circuits each of which extends from one of the plurality of magnets to the yoke and 
Legendre discloses that for magnetic flux leakage sensors coils or Hall probes may be used for magnetic detection (Paragraph [0005]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Bergander in view of Hashimoto to include using Hall elements instead of coils as the magnetic sensors and therefore to use Hall elements as the magnetic sensors given 
As to Claim 4,
Bergander in view of Hashimoto and Legendre discloses a storing section (22),(24) in which a relational formula indicative of a relationship between an output from the plurality of Hall elements and a depth of a defect of the magnetic pipe to be inspected is stored, which relational formula is obtained by associating, with use of a calibration magnetic member (member in Figures 5A,6A), an actual value of a depth of a defect of the calibration magnetic member with an output from the plurality of  Hall elements (member in Figures 5A,6A),  the defect depth calculating section calculating, based on the relational formula, the depth of the defect of the magnetic pipe in accordance with the output from the plurality of Hall elements (Column 3, Lines 32-51 / the relationship formula can be the comparison (i.e. A-B) of the coil outputs, or it can be stored calibration data which must include a relationship of the depth of the defect the output (for example the spike) in order to be able to determine the depth and point of origin of the defect as explicitly stated in lines 48-50 of Column 3).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (Hashimoto) (US 2012/0007596) in view of  Legendre et al. (Legendre) (US 2015/0127274).
As to Claim 5,
Hashimoto discloses a yoke (1) that is hollow cylindrical (Figure 2 / note opening (9) running through the yoke), (Figure 4), (Abstract), a plurality of magnetics (3,4) provide at 
Hashimoto does not disclose using Hall elements instead of coils as the magnetic sensors.
Legendre discloses that for magnetic flux leakage sensors coils or Hall probes may be used for magnetic detection (Paragraph [0005]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Hashimoto to include using Hall elements instead of coils as the magnetic sensors and therefore to use Hall elements as the magnetic sensors given the above disclosure and teaching of Legendre in order to advantageously utilize a magnetic sensor that can advantageously detect the instantaneous magnetic flux and thus allow for the determination of the magnetic field strength at any position in addition to any change in the magnetic field, and because it has been demonstrated that the use of coils and Hall elements are art recognized equivalent devices (MPEP 2144.06).
As top Claim 6,

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858